Title: John Adams to Abigail Adams, 11 March 1799
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Phyladelphia March 11. 1799
          
          I cannot Say when I shall be able to sett out. But I shall loose no time here. When the Public Business is in such a state that I can leave it, I shall go, be the Roads as they may.— I expect bad travelling all the Way.
          Truxton has indeed taken the Insurgent. But We have a silly Insurgence in Northampton County in this state, which will detain me, I suppose, some days This state is not a moral Person, it has not Intelligence enough to make it accountable for its Actions. I have recd Thomas’s Letter, with a very entertaining Account of the Sensation occasioned by what you call the Master Stroke. The Effect upon different Parties is described so naturally that it must be true.
          My Volunteers will soon compass the Disturbance in Northampton.— The Spirit in the City is very high against them.
          I am as ever
          
            J. A
          
        